Dismissed and Memorandum Opinion filed February 28, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-11-01096-CV
                                   ____________

                           JACOB P. CUKJATI, Appellant

                                           V.

B. SPENCER & ASSOCIATES, P.C. d/b/a SPENCER & ASSOCIATES, P.C. n/k/a
                THE SPENCER LAW FIRM, Appellee


                On Appeal from the County Civil Court at Law No. 3
                              Harris County, Texas
                          Trial Court Cause No. 992238


                     MEMORANDUM                   OPINION

      According to information provided to this court, this appeal is from a judgment
signed November 22, 2011. No clerk’s record has been filed. The clerk responsible for
preparing the record in this appeal informed the court that appellant did not make
arrangements to pay for the record.

      On January 30, 2012, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Chief Justice Hedges and Justices Jamison and McCally.




                                           2